77 F.3d 493
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles V. RICARD, Petitioner--Appellant,v.Colonel Gregory A. LOWE, Commandant, Respondent--Appellee.
No. 95-3208.
United States Court of Appeals, Tenth Circuit.
Feb. 20, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT1
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court denying pro se petitioner's petition for a writ of habeas corpus brought pursuant to 28 U.S.C. 2241.   On appeal petitioner alleges that the military judge who accepted petitioner's guilty plea committed prejudicial errors that deprived petitioner of his right to due process under the United States Constitution.   Specifically, petitioner alleges that the military judge failed to take into consideration petitioner's mental state at the time of the offense.   We agree with the district court that the military court's have fully and fairly considered and decided this case and that the district court properly refused to consider the evidentiary determination and other trial errors alleged by petitioner.   We AFFIRM.


3
Petitioner was convicted by general court-martial in 1990 after he pled guilty to a murder, wrongful use of cocaine, and solicitation to use cocaine.   Petitioner was sentenced to a life sentence, forfeiture of pay and allowances, and reduction in grade.   We have reviewed the record in this case, the record before the military courts, the pleadings, and the district court order.   The district court correctly applied the standard of review required of federal courts when reviewing a military decision.  Burns v. Wilson, 346 U.S. 137 (1976).   The district court determined, and we agree, that the military court's fully and fairly considered and decided the issues presented in this appeal.


4
We GRANT in forma pauperis status, GRANT the certificate of probable cause, and AFFIRM the order of the district court for substantially the reasons given by the district court.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3